Name: 2003/177/EC: Commission Decision of 12 March 2003 amending Decision 1999/465/EC establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2003) 739)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  health;  agricultural policy;  means of agricultural production;  economic geography
 Date Published: 2003-03-14

 Avis juridique important|32003D01772003/177/EC: Commission Decision of 12 March 2003 amending Decision 1999/465/EC establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States (Text with EEA relevance) (notified under document number C(2003) 739) Official Journal L 070 , 14/03/2003 P. 0050 - 0051Commission Decisionof 12 March 2003amending Decision 1999/465/EC establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(2003) 739)(Text with EEA relevance)(2003/177/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Commission Regulation (EC) No 1226/2002(2), and in particular Annex D.I (E) thereof,Whereas:(1) Commission Decision 1999/465/EC(3), as amended by Commission Decision 2001/28/EC(4) granted, as regards bovine herds, the officially enzootic-bovine-leukosis-free status to certain Member States and regions thereof.(2) The competent authorities of Italy submitted to the Commission documentation demonstrating compliance with all of the conditions provided for in Annex D.I (E) of Directive 64/432/EEC, as regards the Region of Emilia-Romagna.(3) It appears therefore appropriate to consider the region of Emilia-Romagna officially enzootic-bovine-leukosis-free in accordance with the provisions of Directive 64/432/EEC.(4) Decision 1999/465/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 1999/465/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 12 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 179, 9.7.2002, p. 13.(3) OJ L 181, 16.7.1999, p. 32.(4) OJ L 6, 11.1.2001, p. 21.ANNEX"ANNEX IIREGIONS OF MEMBER STATES DECLARED OFFICIALLY FREE OF ENZOOTIC BOVINE LEUKOSISGreat Britain (United Kingdom)Northern Ireland (United Kingdom)Province Bolzano (Italy)Province Trento (Italy)Region Val d'Aosta (Italy)Region Emilia Romagna (Italy).".